Duncan, Judge
(dissenting):
In the case before us, the appellant pleaded guilty to a lengthy absence without leave. Trial counsel offered in evidence a prior conviction by summary court-martial for negligent homicide. See United States v Alderman, 22 USCMA 298, 46 CMR 298 (May 26, 1973). In his unsworn statement in mitigation, Smith disclosed that while in Vietnam he had accidently shot and killed a fellow serviceman for which he was tried by *343the above-mentioned summary court-martial.
In argument on sentence, trial counsel referred to this conviction and an unsatisfactory rating as to conduct and efficiency,1 which the appellant received at the time of a permanent change of station one month following this incident, as revealing “Private Smith as something a good deal less than a war hero.” The military judge instructed the court members that they “may properly consider [as] a matter in aggravation the fact that the accused has a previous conviction.”
As I view the record in this trial, I am unable to state that the sentence might not have been different had the members of the Court known that the prior conviction “had been unconstitutionally obtained.” United States v Tucker, 404 US 442, 448 (1972).

 During a period of 26 months of creditable service, appellant received four other ratings for conduct and efficiency, all of which were excellent, One of them was given 9 months after his return to the United States.